{¶ 14} I find the provision closing was to occur within 30 days after acceptance ". . . unless the parties hereto agree in writing to an extension thereof . . ." is sufficient to make time of performance of the essence.2 However, I find appellant waived timely performance by his action of accepting payments from appellee for the property subsequent to the date required for closing. See, Finding of Fact #6 of May 12, 2003 Judgment Entry. Accordingly, I join the majority's decision to affirm the trial court.
2 In this regard, Wardell is distinguishable on its facts.